Citation Nr: 1755305	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a gynecological disability.

2. Entitlement to service connection for a gynecological disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Navy from November 1985 to June 1992 and was discharged under dishonorable conditions for VA purposes after her active duty service in the United States Navy from June 1992 to October 1993.

The matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In an August 2007 final rating decision, the RO confirmed and continued the previous denial of the October 1994 rating decision, which originally denied the Veteran's the claim for entitlement to service connection for a gynecological disability based on a lack of an in-service event, injury or disease or a nexus between the current disability and active service.  In a January 2012 Statement of the Case, a Decision Review Officer reopened her claim based on the submission of new and material evidence.  However, the question of whether there is new and material evidence to reopen a case is an issue that goes to the Board's jurisdiction.  See Barnett v. Brown, 83 F.3d. 1380, 1383 (1996).  Therefore, below, the Board will address the question of whether there is new and material evidence to reopen the case.

Furthermore, in May 2014, the Veteran testified at a hearing conducted before a Veterans Law Judge, who is no longer employed by the Board.  A copy of the hearing transcript is of record.

The Veteran was offered an opportunity to participate in a new Board hearing to be conducted by a Veterans Law Judge who would decide her appeal.  She declined the offer in August 2017.  The appeal was subsequently reassigned to the undersigned Veterans Law Judge for adjudication.  To date, the Veteran has not requested another hearing.

This claim was remanded in November 2014, as the Board determined that it was inextricably intertwined with his allegation of CUE in the RO's October 1994 decision.  The Board requested that the RO adjudicate the issue of whether CUE existed in the October 1994 rating decision.  If the decision was adverse to the Veteran, if she chooses to do so, she has the right to file a notice of disagreement (NOD) within one year of notice of the adverse determination, and subsequently, a substantive appeal.  The Veteran was additionally reminded that appellate consideration of the CUE claim may ONLY be obtained if a timely appeal is perfected.

In July 2015, VA issued a rating decision denying the claim for revision of the decision to deny compensation for the gynecological disability.  The Veteran filed an NOD for this decision in August 2015.  A Statement of the Case was issued on April 18, 2017.  In June 2017, the Veteran requested an additional 90 days from the April 18, 2017 date of the Statement of the Case to submit a VA Form 9 for the claim.  However, from a review of the record, it cannot be discerned if the RO responded to the Veteran's request for extension.  Given such, the Board is unable to assess its jurisdiction.  Thus, this issue is referred to the RO for additional action.


FINDINGS OF FACT

1. The October 1994 rating decision, which is final, denied the claim for entitlement to service connection for a gynecological disability.

2.  In an August 2007 rating decision, the RO continued the original denial of the October 1994 rating decision, which denied the claim for entitlement to service connection for a gynecological disability due to the absence of evidence that this disability was either occurred in or caused by service.

3. Evidence received since the August 2007 rating decision relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for a gynecological disability. 

4. The evidence of record is in equipoise as to whether the Veteran's gynecological disability was either occurred in or caused by service.


CONCLUSIONS OF LAW

1. The August 2007 rating decision, which confirmed and continued the previous denial rendered in the October 1994 VA rating decision, as to the claim for entitlement to service connection for a gynecological disability, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

2. Evidence received since the August 2007 rating decision is new and material and the claim for entitlement to service connection for a gynecological disability is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).

3. Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for a gynecological disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. New and Material Evidence

The application to reopen the claim of entitlement to service connection for a gynecological disability is granted.  

	A. Legal Standard

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.
New and material evidence is defined as evidence not previously submitted to agency decision makers that bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

	B. Analysis

Here, in an August 2007 final rating decision, the RO continued the October 1994 rating decision, which denied the claim for service connection for a gynecological disability based on a lack of an in-service event, injury or disease or a nexus between the current disability and active service.  

The Veteran sought to reopen her claim, and the evidence received since the final decision include the May 2014 private medical opinion by Dr. A.M.G., who concludes that the Veteran's documented, in-service gynecological conditions were chronic, as they continued after she left service and caused her to eventually get a total abdominal hysterectomy and salpingo-oophorectomy.  See May 2014 Medical Opinion by Dr. A.M.G.  

The Board finds the evidence new as it was not previously submitted to agency decision makers and is not redundant.  The evidence is material as it addresses the previously unestablished fact of an in-service occurrence and nexus.  Accordingly, the claim is reopened.

2. Service Connection for a Gynecological Disability

The Veteran contends that service connection for a gynecological disability is warranted.  For the reasons fully discussed below, entitlement to service connection for a gynecological disability is granted.  

	A. Legal Standard & Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

(1) Current Disability

Here, during the appeal period, the Veteran was diagnosed with a gynecological disability.  See March 2017 VA Hamptons medical records.  Due to her excessive periods and large fibroids and anemia, she also underwent a total abdominal hysterectomy and salpingo-oophorectomy in September 2010.  March 2017 VA medical record.  "The pathology [from the surgery also] revealed extensive adenomyosis (now resolved after hysterectomy) and uterine fibroid.  The endometrium also demonstrated extensive secretory changes with hyperplasia." May 5, 2014 Medical Opinion by Dr. A.M.G; see also September 2010 Lab Results.  Based on the foregoing, the current disability requirement is met.

(2) In-service Incurrence

The second element is also met.  The Veteran's service treatment records document that in 1988, she complained of irregular menstruation and underwent diagnostic curettage of the uterus, which revealed early endometrial hyperplasia, during her honorable active duty service from November 1985 to June 1992.  See, e.g., Service Treatment Records (showing irregular menstruation and endometrial hyperplasia diagnosed in 1988)

(3) Nexus

Finally, the nexus element is met as the Board finds that there is a causal relationship between the current disability and her active duty service.  

The Board finds persuasive the May 2014 private medical opinion from Dr. A.M.G., who concluded that Veteran's in-service gynecological conditions, documented in her service treatment records, continued after she left service and caused her to eventually get a total abdominal hysterectomy and salpingo-oophorectomy.  See May 2014 Medical Opinion by Dr. A.M.G.  Specifically, Dr. A.M.G. stated in the report, in relevant part:

The veteran had numerous [medical] visits for [dysmenorrhea (painful menstruation), dysfunctional uterine bleeding (DUB), heavy bleeding (menorrhagia) and endomental hyperplasia (as per uterine biopsy)] and underwent treatment for these conditions throughout service and after discharge from service.  The general approach to determine an underlying etiology for dysmenorrhea, dysfunctional uterine bleeding and heavy menstruation is dilatation and curettage (D&C) with endomental biopsy.   The latter was suggested as a result of ongoing, recurrent symptoms and frequent visits requiring treatment.  The veteran underwent the procedure during service and the subsequent diagnosis was endomental hyperplasia.

After discharge from service the veteran continued to have symptoms relating to these conditions and medical visits for treatment of these conditions.  As a consequence of severe heavy periods (menorrhagia) causing weakness and anemia, surgery was recommended to include total abdominal hysterectomy and salpingo-oophorectomy.  The veteran underwent the recommended surgery in 09/2010.

 . . . In conclusion, it is therefore more likely than not that the veteran suffered with several chronic conditions during service to include dysmenorrhea (painful menstruation), dysfunctional uterine bleeding (DUB), heavy bleeding (menorrhagia), and endometrial hyperplasia (as per uterine biopsy).  These conditions persisted after service requiring surgery which included a total abdominal hysterectomy and salpingo-oophorectomy.  The pathology report confirmed the underlying diagnosis of endometrial hyperplasia, as was identified during service.  

May 5, 2014 Medical Opinion by Dr. A.M.G.

Given that there is no evidence the examiner was not competent or credible, and as the opinion is based on a thorough review of the file, the Board finds this opinion entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).

Additionally, there are no private or VA medical opinions on file that provide any contrary findings.  

Based on the above, the Board finds the evidence of record overall supports the finding that the gynecological disability is related to the documented in-service medical conditions, at least to an evidentiary position of equipoise.




      B. Conclusion

In sum, based on the unique and specific facts of this case, the Board finds that, in light of the positive nexus opinion and other evidence submitted by the Veteran and the lack of an adequate medical opinion weighing against the claim, the evidence of record is in equipoise.  Accordingly, the Board resolves all doubt in the Veteran's favor, and service connection is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

The application to reopen the claim of entitlement to service connection for a gynecological disability is granted.  

Entitlement to service connection for a gynecological disability is granted.  







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


